 Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 1 of 18 PageID #: 507



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


AMANDA DEL TORO, DANIEL               )
WERNER, JENNIFER MCGREGOR-            )
HALSTEAD, JOSHUA CHROMICK, AND        )
ALL OTHERS SIMILARLY SITUATED,        )
                                      )
            Plaintiffs,               )
                                      )
      vs.                             )    Case No. 4:19-cv-02635-JAR
                                      )
CENTENE MANAGEMENT                    )
COMPANY, LLC,                         )
                                      )
            Defendant.                )

DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR STEP-
     ONE NOTICE PURSUANT TO THE FAIR LABOR STANDARDS ACT
 Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 2 of 18 PageID #: 508



       Plaintiffs’ Motion seeks this Court’s approval to send notice of opportunity to join a Fair

Labor Standards Act (“FLSA”) collective action to an unprecedentedly broad class comprising

approximately 3,500 individuals across 28 states. Plaintiffs claim that Centene misclassified as

exempt all employees working under various job titles, which Plaintiffs group together as “Care

Management Employees” or “CMEs.” Plaintiffs fail to clear even the low bar imposed upon them

at this stage because they identify no company-wide policy of misclassifying “CMEs.”

       Whether any salaried, exempt “CME” performed primarily non-exempt duties is not a

question of company-wide policy, but instead a question of isolated departure from Centene’s

lawful policy that requires such employees to perform exempt work. Many “CMEs” are classified

as non-exempt, including several Opt-in Plaintiffs, indicating there is no uniform policy. Further,

the very declarations on which Plaintiffs rely indicate their knowledge is limited to a small fraction

of the proposed collective. If this case proceeds as a collective action, resolution will require

countless mini-trials to determine whether any individual failed to perform the professional case

management position they were hired, paid, and expected to perform. For these reasons, the Court

should deny Plaintiffs’ Motion.

I.     RELEVANT PROCEDURAL BACKGROUND

       Plaintiffs initiated this action on September 25, 2019 (Doc. 1), and filed a First Amended

Class Action Complaint (“FAC”) on October 31, 2019 (Doc. 21). In their FAC, Plaintiffs assert a

claim for violation of the FLSA based on Centene allegedly misclassifying them and other

employees as exempt and not paying them overtime. Doc. 21. Plaintiffs’ Motion seeks to

conditionally certify as a collective action all individuals who worked for Centene during the past

three years as salaried exempt employees, and who: “performed case management duties under a

job title that included one or more of the following terms: (1) Case/Care Manager; (2) Care



                                                  1
    Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 3 of 18 PageID #: 509



Coordinator; and (3) Program Specialist.” Proposed Notice, Doc. 36-3, p. 81. To support their

Motion, Plaintiffs provide only a few job descriptions (for which the positions and locations are

unclear) that show wide variation in duties and educational qualifications. See Docs. 36-1 and 36-

2. Plaintiffs also submit sixteen identical “cookie cutter” declarations from individuals whose

purported knowledge is limited to a few positions in a handful of states. See Doc. 36-3.

II.      PLAINTIFFS FAIL TO MEET THEIR BURDEN OF PROOF FOR
         CONDITIONALLY CERTIFYING A NATIONWIDE COLLECTIVE ACTION.

         A.     Legal Standard.

         This Court is familiar with the burden of proof applied to a plaintiff moving for conditional

certification of an FLSA collective action. See, e.g., Murphy v. Ajinomoto Windsor, Inc., 2017 WL

1194455, at *2 (E.D. Mo. Mar. 30, 2017). Conditional certification is not automatic, but must be

reserved for only “appropriate cases.” Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 169

(1989). That a position is classified as exempt does not warrant certification 1; otherwise, courts

would certify every misclassification case:

         [T]he mere classification of a group of employees--even a large or nationwide group-
         -as exempt under the FLSA is not by itself sufficient to constitute the necessary
         evidence of a common policy, plan, or practice …. If it were, in every instance where an
         employer is accused of misclassifying a large group of employees, the district court would
         then somehow be required to order collective action notification ….

1
  Courts regularly deny conditional certification of claims that a defendant misclassified employees as
exempt under the FLSA. See, e.g., Mitchell v. Covance, Inc., __ F. Supp. 3d __, 2020 WL 543780 (E.D.
Penn. Feb. 3, 2020); Novick v. Shipcom Wireless, Inc., 2017 WL 1344961, at *6 (S.D. Tex. Apr. 12, 2017)
(courts must ensure collective actions are “being used appropriately to promote judicial efficiency, rather
than used as a tool to burden a defendant and create settlement pressure”); Pickering v. Lorillard Tobacco
Co., Inc., 2012 WL 314691 (M.D. Ala. Jan. 30, 2012); Palacios v. Boehringer Ingelheim Pharm., Inc., 2011
WL 6794438, at *6 (S.D. Fla. Apr. 19, 2011) (denying conditional certification because “whether an
employee is ‘exempt’ under the FLSA involves an analysis of each individual's daily duties”); Colson v.
Avnet, Inc., 687 F. Supp. 2d 914, 927 (D. Ariz. 2010); Forney v. TTX Co., 2006 WL 1030194, at *3 (N.D.
Ill. Apr. 17, 2006); Holt v. Rite Aid Corp., 333 F. Supp. 2d 1265 (M.D. Ala. 2004); see also Price v.
Daugherty Sys., Inc., 2013 WL 3324364, at *4 (E.D. Mo. July 1, 2013) (applying slightly heightened, but
still lenient standard and denying motion for conditional certification of claims that employees were
misclassified as exempt); Collins v. Barney's Barn, Inc., 2013 WL 1668984 (E.D. Ark. Apr. 17, 2013)
(denying conditional certification of claims that employees were misclassified as contractors).

                                                     2
    Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 4 of 18 PageID #: 510




Colson, 687 F. Supp. 2d at 927 (emphasis added).

         Court oversight is critical in cases like this because exempt classification is inherently fact-

specific and ill-suited for collective treatment. See 29 C.F.R. §§ 541.2, 541.700(a) (whether an

employee is classified as exempt necessitates a fact-specific inquiry). 2 While the standard for

conditional certification is lenient, if granted automatically it leads to inefficiencies where

“disparate factual settings” would require plaintiffs to “put[] on the testimony of most (or even all)

of the collective-action members.” Kumar v. Tech Mahindra (America) Inc., 2019 WL 1330935

(W.D. Mo. Mar. 25, 2019) (decertifying nationwide collective due to varied job titles, duties,

experiences, work locations, supervisors, and applicable exemptions). 3




2
  See, e.g., Smith v. Sovereign Bancorp., Inc., 2003 WL 22701017 (E.D. Pa. Nov. 13, 2003) (court’s
oversight of the notice process protects against “an inefficient and overbroad application of the opt-in
system” and “plac[ing] a substantial and expensive burden on a defendant to provide names and addresses
of thousands of employees who would clearly be established as outside the class if the plaintiff were to
conduct even minimal class-related discovery”); Adair v. Wis. Bell, Inc., 2008 WL 4224360 (E.D. Wis.
Sep. 11, 2008) (denying conditional certification, noting “the financial burden to an employer may be
significantly increased by conditional certification…because rather than limited to the experience of
individual plaintiffs, discovery is expanded to class-wide policies and practices. Thus, although collective
action and even court-facilitated notice is permitted under the FLSA,…the legislative history of the
collective action procedure, and Congress's expressed concern for the financial burden it may impose,
supports the requirement of at least a modest factual showing that such collective action is
appropriate before a class is even conditionally certified.” [citations omitted; emphasis added]); cf. Wal-
Mart Stores, Inc. v. Dukes, 564 U.S. 338, 367 (2011) (class certification improper if defendant would “not
be entitled to litigate its statutory defenses to individual claims”).
3
  See also, e.g., Arnold v. DirecTV, LLC, 2017 WL 1251033, at *9-10 (E.D. Mo. Mar. 31, 2017) (ordering
decertification, finding defendant’s “individualized defenses” made it “impracticable” to try the action
collectively, and proceeding collectively “would most certainly result in jury confusion as well as
prejudice” to defendant); Price v. Daugherty Sys., Inc., 2012 WL 6200531 (E.D. Mo. Dec. 12, 2012)
(decertifying FLSA collective involving allegations of exempt misclassification); White v. 14051
Manchester, Inc., 301 F.R.D. 368, 377 (E.D. Mo. 2014) (decertifying FLSA collective where trial would
be inefficient and violate defendant’s procedural and constitutional rights); Hamilton v. Diversicare Leasing
Co., 2014 WL 4955799, at *5 (W.D. Ark. Oct. 1, 2014) (ordering decertification where “the judicial
inefficiency that would stem from a collective action outweighs any reduction in cost to potential
plaintiffs”); Wright v. Pulaski County, 2010 WL 3328015 (E.D. Ark. Aug. 24, 2010) (granting
decertification where individual defenses would involve consideration of personalized evidence so the
interests of fairness and justice would not be served by attempting to adjudicate claims collectively).

                                                      3
 Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 5 of 18 PageID #: 511



       Here, Plaintiffs’ theory is that thousands of employees working for varied and

independently-managed health plans across 28 states, in various job positions classified as exempt,

actually performed non-exempt work on a day-to-day basis contrary to their professional

licensure, nursing practice act requirements, state contract provisions, job descriptions, and

Centene’s expectations. This presents an inherently individualized inquiry. Plaintiffs fail to make

even a modest showing that their theory relates to a common plan and can be tried collectively.

       B.      Plaintiffs Fail To Make Even A Modest Showing That All “CMEs” Nationwide
               Were Victims Of A Common Misclassification Policy.

               1.      Centene’s Health Plans Are Independently Managed And Provide
                       Individualized Case Management.

       Centene health plans contract with state governments in 28 states to provide managed care

to approximately 14 million members. Declaration of Kim Henrichsen (“Henrichsen Decl.”), ¶¶

2-3, 7. Each health plan is a separate and independent subsidiary of Centene Corporation, with its

own Chief Executive Officer and independent management structure. Id., ¶¶ 2-3. Every health plan

operates differently, offers different managed care and insurance products to different member

populations, and is subject to different regulatory and contractual requirements. Id., ¶ 3. The health

plans determine individual case manager assignments to meet these needs and requirements. Id.

The day-to-day job duties performed by “CMEs” are determined by the health plans based on

where the “CMEs” work, the products to which they are assigned, the local plan policies and

practices, the members they serve, their professional licensure and particular specialties, the

management philosophies of their managers, and other diverse factors. Id., ¶ 4. Person-centered

case management requires highly individualized assessments of each particular member,

interpreting information provided by a member or observed in their environment, understanding

each member’s unique health and social goals and prioritizing those goals, developing a care plan



                                                  4
 Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 6 of 18 PageID #: 512



and follow-up protocol to achieve the best health outcomes for that member, determining

modifications to the care plan, determining appropriate clinical interventions, managing

medications, and changing and saving lives, all of which are “completely dependent on the case

manager’s medical knowledge and ability to exercise independent clinical judgment and critical

thinking to make those decisions.” Declaration of Angela Kurosaka (“Kurosaka Decl.”), ¶¶ 6, 16,

18-21; Declaration of Sharon Bennatts (“Bennatts Decl.”), ¶¶ 4-5, 11, 17; Declaration of Sophie

Lamisere (“Lamisere Decl.”), ¶¶ 6, 10-11, 15; Declaration of Kevin Calvert (“Calvert Decl.”), ¶

5. As a result, each member’s individual needs and the specialized knowledge of the case manager

are critical factors in determining the actual duties performed by the case manager.

               2.     Centene and the Individual Health Plans Expect Exempt “CMEs” to
                      Perform Exempt Duties and Work to the Top of Their Licenses.

       Centene requires and expects that each health plan will employ in exempt positions only

those individuals who satisfy a job’s requirements. See, e.g., Lamisere Decl., ¶¶ 8-9, 12, 17;

Kurosaka Decl., ¶¶ 9-10, 12, 22-23. Care managers are expected to work to the top of their

professional licenses, exercising clinical judgment, using specialized medical knowledge, and

engaging in critical thinking to assess and manage member care, not perform the non-exempt

duties described in Plaintiffs’ declarations. Kurosaka Decl., ¶¶ 6-23; Bennatts Decl., ¶¶ 9-19;

Lamisere Decl., ¶¶ 4-17. The Washington Plan, for example, conducts quarterly audits by

reviewing two real-world cases from each case manager’s caseload to ensure that the case manager

is using their specialized medical knowledge and exercising appropriate clinical judgment and

independent decision making to properly assess, plan, prioritize, and manage each member’s care.

See Bennatts Decl., ¶ 16; see also e.g., Kurosaka Decl., ¶ 23 (describing non-exempt support

positions that help ensure case managers work at the “top of their license”).




                                                 5
 Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 7 of 18 PageID #: 513



       C.      Some “CMEs” Are Classified As Non-Exempt, Which Shows There Is No
               Common Policy Of Classifying All “CMEs” As Exempt.

       To highlight the lack of a common company policy of misclassifying all employees in the

alleged “CME” job family as exempt, many employees falling within this alleged job family

were classified as non-exempt. See, e.g., Henrichsen Decl., ¶ 5 (describing reclassification of

positions); Calvert Decl., ¶¶ 6-7, 10 (describing roles of nonexempt employees on care

management teams); Kuroska Decl., ¶ 23 (same); Declaration of Lori Mulichak (“Mulichak

Decl.”), ¶ 20. At least two Opt-in Plaintiffs were classified as non-exempt during the relevant

period. See Docs. 37-41. All CMEs in California have been classified as non-exempt since at least

2015, and many “CMEs” were reclassified to nonexempt at different times over the past

several years. See Henrichsen Decl., ¶ 5; Declaration of John Kight (“Kight Decl.”), ¶¶ 7-9.

       Here, Plaintiffs point only to “the mere classification of a group of employees,” but this “is

not by itself sufficient to constitute the necessary evidence of a common policy, plan, or practice

… [because] [i]f it were, in every instance where an employer is accused of misclassifying a large

group of employees, the district court would then somehow be required to order collective action

notification.” Colson, 687 F. Supp. 2d at 927. Centene’s state-specific plans have autonomy and

are responsible to determine staffing and work assignments of the respective plan’s employees.

See e.g., Henrichsen Decl., ¶¶ 3-4. Plaintiffs’ theory is disproved by the fact that the majority of

“CMEs,” including Opt-in Plaintiffs, were actually classified as non-exempt. Id., ¶ 5.

       “This is not a situation where the Court's examination of the parties’ factual submissions

and arguments requires the Court to weigh the merits of Plaintiffs’ claims”; rather, “the allegations

before [the Court] do not provide a colorable basis that all the putative members of the collective

action ‘sustained injury from one unlawful policy.’” Saleen v. Waste Mgt., Inc., 2009 WL 1664451,

at *6 (D. Minn. June 15, 2009), aff'd, 649 F. Supp. 2d 937 (D. Minn. 2009) (denying conditional

                                                  6
    Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 8 of 18 PageID #: 514



certification because plaintiffs failed to show a common policy by which employees were

unlawfully denied compensation). Plaintiffs fail to make even a “modest factual showing … that

the proposed class members [i.e. “CMEs”] were victims of a single decision, policy, or plan” of

misclassification, and the Court should deny their Motion. Murphy, 2017 WL 1194455, at *2.

         D.     Plaintiffs’ Evidence Is Insufficient, And The Proposed Class Is Overbroad.

         Plaintiffs present no evidence that employees working for Centene in 22 states were subject

to a common misclassification policy. The declarants indicate they have no knowledge of

positions, job duties, or classifications of “CMEs” working in Arizona, Arkansas, California,

Illinois, Indiana, Iowa, Kansas, Maine, Maryland, Massachusetts, Michigan, Mississippi,

Missouri, North Carolina, Nebraska, New Hampshire, New Mexico, Nevada, Oregon,

Pennsylvania, South Carolina, and Wisconsin. Conditional certification must be denied where

Plaintiffs present no evidence regarding 79 percent of the collective. 4 See Henrichsen Decl., ¶ 7.

         In Murphy, this Court limited conditional certification to only the facility where the

plaintiff worked because plaintiff’s declaration failed to establish “any personal knowledge

regarding the policies or practices at the [other] facility.” 2017 WL 1194455, at *4. Similarly, in



4
  See, e.g., Jost v. Cmmw. Land Title Ins. Co., 2009 WL 211943, at *4 (E.D. Mo. Jan. 27, 2009) (denying
conditional certification where “there [wa]s no evidence that supervisors nationwide similarly disregarded”
the policy, holding that “[w]here, as here, the ‘inappropriate behavior rested on the interpretation and
implementation’ of regional managers, nationwide certification is inappropriate”); Wacker v. Personal
Touch Home Care, Inc., 2008 WL 4838146, at *4 (E.D. Mo. Nov. 6, 2008) (denying conditional
certification where declarants only had experience working in Missouri and defendant had offices in 13
states, explaining that while the “burden on plaintiffs is not great…where they seek conditional certification
of such a broad class, they must provide more than they have provided here”); Butz v. Amware Distrib.
Warehouses of Ga., Inc., 2014 WL 1513172 (N.D. Ga. Apr. 16, 2014) (denying conditional certification in
misclassification case because “[i]t is not enough...to show that several of the facilities have the same
description and the same senior managers to infer similarity of operations or policies, especially when each
location has a different on-site general manager”); Anglada v. Linens ‘N Things, Inc., 2007 WL 1552511
(S.D.N.Y. May 29, 2007), report and recommendation adopted (May 22, 2007) (“Plaintiff's extrapolation
as to the nationwide condition of all stores based only upon his personal experience in two…stores in New
York, without supporting proof, is insufficient to certify a nationwide collective action”).

                                                      7
 Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 9 of 18 PageID #: 515



Jost, the Honorable Catherine D. Perry considered a motion for conditional certification filed

against a defendant with 163 offices in 49 states. 2009 WL 211943, at *1. The plaintiffs worked

in the St. Louis area, and oversaw only five states. Id. Judge Perry found that plaintiffs’ evidence

only addressed the five states they oversaw, and therefore denied plaintiffs’ request for nationwide

conditional certification and limited the putative collective action to those states. Id., at *1, 5.

        Besides the absolute lack of evidence of any policy outside the handful of states where

declarants worked, Plaintiffs also provide no evidence of numerous job titles that could fall within

the proposed collective. While Plaintiffs cite Randolph, in Randolph the collective was limited to

a smaller group of utilization review nurses. See Randolph v. Centene Mgt. Co., 2015 WL

2062609, at *3 (W.D. Wash. May 4, 2015). While Plaintiffs offer job descriptions to support their

motion, it is unclear what time period, positons or locations they describe. See Doc. 36-1 pp. 4-

109; Doc. 36-2 pp. 1-112. Plaintiffs certainly have not provided job descriptions for all of the 30

positions and 28 states they seek to certify. The experience described in Plaintiffs’ declarations is

limited to only a handful of positions in a few states. Plaintiffs offer no evidence about the

experience of employees working in numerous positons Plaintiffs seek to include in their class.

        Moreover, “a standardized job description is insufficient to justify a nationwide collective

action based upon a claim that the employer improperly classified a category of employees as

exempt.” Pickering, 2012 WL 314691, at *12; see also Smith v. Heartland Auto. Servs., Inc., 404

F. Supp. 2d 1144, 1151 (D. Minn. 2005) (granting decertification, noting “[FLSA plaintiffs] may

not rely on the job description itself as generalized evidence that they are [misclassified] as exempt

employees”). In Holt, the plaintiffs attempted to conditionally certify a nationwide collective of

managers and assistant managers, who they alleged had been improperly classified as exempt. 333

F. Supp. 2d 1265. The court found insufficient the fact they were all classified as exempt and all


                                                   8
Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 10 of 18 PageID #: 516



had the same job description. Id. at 1271–73. Rather, the court found it must analyze whether

evidence regarding the plaintiffs’ job duties could be applied to the collective to determine if they

were victims of a common misclassification policy. Id.

       In their Motion, Plaintiffs cite Pettenato v. Beacon Health Options, Inc., 2019 WL

5587335, at *11 (S.D.N.Y. Oct. 25, 2019), but Pettenato does not support conditional certification

here. In Pettenato, the plaintiffs moved to certify a nationwide collective action class comprising

“Care Management Employees,” which the plaintiffs defined as the job family for a handful of

other job titles that could be used interchangeably to refer to plaintiffs’ job positions. Id. at *2.

The court refused to certify a nationwide collective, explaining that under Bristol-Myers Squibb

Co. v. Superior Court of California, 137 Ct. 1773 (2017), the court could not exercise specific

personal jurisdiction over the FLSA claims of out-of-state plaintiffs against the defendants.

Pettenato, 2019 WL 5587335, at *3-6. Based on five declarations from employees who worked

for defendants in New York, the court limited conditional certification to New York. Id. at *2, 15.

       Another case relied on by Plaintiffs, Deakin v. Magellan Health, Inc., 328 F.R.D. 427, 434

(D.N.M. 2018), also does not support nationwide certification. Unlike Plaintiffs’ evidence here,

the plaintiffs in Deakin provided evidence they personally knew of defendant’s practices in other

states, and observed practices from CMEs “across the country.” Id. Here, Plaintiffs expressly assert

that their knowledge is limited to practices in the state where they worked. See e.g., Doc. 36-3, p.

3, ¶ 11 (“I understand that Defendant has employed hundreds of CMEs in Texas that work/worked

under the same or similar conditions.”). In any event, Deakin is not controlling authority.

       Here, it is not a matter of weighing competing evidence. Rather, the only evidence

demonstrates that the positions and job duties of members of the proposed collective are extremely




                                                  9
Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 11 of 18 PageID #: 517



varied, and Plaintiffs’ evidence simply does not cover the vast majority of the proposed collective. 5

This chart summarizes the limited experience in the declarations submitted by Plaintiffs:

                                                       State Plan   Position
    Amanda Del Toro, Cynthia Chavira, Shana            Texas 6      Care Manager RN II
    Anderson Greer, Tanisha Kirksey, Teresa Desantis
    Tameka Bragg                                       Texas        Service Coordinator RN
    Terry Ortego                                       Louisiana    Care Manager RN II
    Joslyn McGhee Johnson                              Louisiana    Behavioral Case Manager
    Monique Owe                                        Georgia      Behavioral Case Manager
    Barronelle Lewis                                   Florida      Care Manager RN II
    Sandra Lusunariz                                   Florida      Non-Exempt Long Term Care Coordinator I
    Joshua Chromick                                    Ohio         Behavioral Case Manager
    Diana Nance                                        Ohio         Program Specialist II
    Daniel Werner, Jennifer McGregor-Halstead          New York     Care Manager I, Not Employed During
                                                                    Limitations Period (McGregor-Halstead)
    Jacoba Messman                                     Washington   Care Manager I, Behavioral Health

           In contrast with the limited knowledge of these declarants (1 or 2 positions per state in only

6 states with Centene employees), the proposed members of the collective action class work across

different health plans in at least 28 states and approximately 30 different job positions. See

Henrichsen Decl., ¶¶ 4, 7. The majority of members of the putative collective – nearly 80% –

worked for independent state health plans of which Plaintiffs’ declarants admittedly have no

knowledge. There is no dispute: Plaintiffs have no knowledge of most plans, locations, and job

positions they seek to include in their overly broad class of “CMEs.” Based solely on Plaintiffs’

overly broad collective and lack of minimal evidence, the Court should deny Plaintiffs’ motion.


5
  If the Court were to make credibility determinations, it should find Plaintiffs’ proffered evidence non-
credible. Plaintiffs’ declarations contain identical verbiage mirroring FLSA regulations (suggesting they
were drafted entirely by Plaintiffs’ counsel), and contain demonstrably false statements. For example, Opt-
in Plaintiff Lusunariz swears she was classified as exempt and not paid overtime (Doc. 36-3, p. 43 ¶ 10);
however, she was actually classified as non-exempt as of July 2016, and received 25.18 hours of overtime
pay (Doc. 41, ¶ 4). Further, the declarations uniformly claim to have performed the job duties of a utilization
review worker, not a case manager, which calls into question whether the declarants actually provided the
descriptions. See, e.g., Lamisere Decl., ¶¶ 4-6; Kurosaka Decl., ¶¶ 7-9; Bennatts Decl., ¶¶ 8-9.
6
  Centene has no authority to hire or fire “CMEs” in Texas, promulgate work rules and assignments,
determine pay or supervise “CMEs” in Texas. See Henrichsen Decl., ¶ 8. Thus, the Texas plan must be
excluded from the scope of this action. See e.g., Halsey v. Casino One Corp., 4:12CV1602 CDP, 2012 WL
6200531, at *4 (E.D. Mo. Dec. 12, 2012). Without waiving its defense that it did not employ care managers
in Texas, Centene provides information in response to Plaintiffs’ Motion.

                                                         10
Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 12 of 18 PageID #: 518



        E.      Even Within A Narrowed Collective, The Need For Individualized Inquiries
                Makes Collective Treatment Inappropriate.

        Putting aside the issue of Plaintiffs’ inadequate evidence and the overbroad collective,

Plaintiffs’ motion fails to identify “a single decision, policy, or plan” that will be dispositive of

their claims. Murphy, 2017 WL 1194455, at *2. Exempt classification of a particular class of

employees does not eliminate the need to make a factual determination of whether the individuals

are actually performing similar duties. See, e.g., Colson, 687 F. Supp. 2d at 927 (“[T]he mere

classification of a group of employees—even a large or nationwide group—as exempt under the

FLSA is not by itself sufficient to constitute the necessary evidence of a common policy, plan, or

practice that renders all putative class members as ‘similarly situated’ for § 216(b) purposes”).

        Courts routinely decline to certify collective actions, even under a first stage analysis, due

to the primacy of the individualized issues necessary to determine exempt status. See, e.g., Young

v. Cerner Corp., 503 F. Supp. 2d 1226, 1232 (W.D. Mo. 2007) (denying conditional certification,

gathering cases and finding that where the proposed collective does not consist of a single job title,

job description, or exemption rationale, conditional certification is inappropriate). 7

        Further, the job duties and educational qualifications for “CMEs” are extremely varied. For



7
  See also, e.g., Arceneaux v. Fitness Connection Option Holdings, LLC, 2017 WL 5749608, at *8 (S.D.
Tex. Nov. 28, 2017) (denying conditional certification, noting that while plaintiffs need not have “identical”
job duties, where there are “material distinctions” in job duties, this goes to the “heart of Plaintiffs’
misclassification claim”); Herrera v. Mattress Firm, Inc., 2017 WL 4270619, at *7 (S.D. Fla. Sept. 26,
2017) (denying conditional certification in misclassification case because differences in circumstances
would require an “individualized assessment” which “eviscerates all notions of judicial economy that would
otherwise be served by conditional class certification”); Ahmed v. T.J. Maxx Corp., 2014 WL 5280423
(E.D.N.Y. Sept. 24, 2014) (denying conditional certification where “the testimony of the potential opt-
ins...demonstrates variances in the responsibilities of ASMs from store to store undermining [the plaintiff’s]
assertion that ASM duties were defined by a nationwide plan or policy”); Reich v. Homier Distrib. Co.,
Inc., 362 F. Supp. 2d 1009, 1013-15 (N.D. Ind. 2005) (denying conditional certification because FLSA
exemptions depend on each employee’s specific duties); Prince v. Cato Corp., 2015 WL 1040713 (N.D.
Ala. Mar. 10, 2015) (denying conditional certification because of unreliable declarations from a limited
group and the need to analyze individualized job duties in a misclassification case).

                                                     11
Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 13 of 18 PageID #: 519



example, duties vary depending on the health plans, products, and member populations—each

population “must be served in a unique manner depending on their health care needs.” Declaration

of Laquanda Brooks (“Brooks Decl.”), ¶ 3. See, e.g., Kurosaka Decl., ¶ 16 (different considerations

for assessing member with heart condition); Lamisere Decl., ¶ 15 (different considerations in

discharge planning for diabetic members); id., ¶¶ 13-14 (Florida nurse case managers on

specialized team for sickle cell populations); Declaration of Noemi Smithroat (“Smithroat Decl.”),

¶ 9 (complex care managers in Texas STAR+PLUS programs who serve members in crisis); Kight

Decl., ¶ 12 (behavioral case managers in Georgia who perform Pre-Admission Screening and

Resident Review of nursing home applicants with severe mental health issues); id., ¶ 10 (care

managers in Louisiana assigned to special project teams with different caseloads and evaluation

criteria); Brooks Decl., ¶ 11 (differences between telephonic and field case managers in Georgia);

Calvert Decl., ¶ 14 (different levels of contact with members in Texas STAR and CHIP programs

depending on member acuity and conditions); Mulichak Decl., ¶¶ 14-15 (discretion exercised by

care managers under Ohio Medicaid contract because duties depend on members’ needs).

       Contrary to Plaintiffs’ claims that job titles are “arbitrary,” the different job positions

“involve different job duties, job focuses and levels of responsibility, and require different

professional education, licensure, training and experience.” Bennatts Decl., ¶ 8. Duties vary widely

among these different positions. See, e.g., Brooks Decl., ¶ 12 (Program Specialists in Georgia work

under the direction of Care Manager (RNs)); Lamisere Decl., ¶ 15 (discharge planning performed

by RN in Florida for member with complex medical condition); Mulichak Decl., ¶ 22 (discharge

planning performed by Program Specialist in Ohio; Program Specialists do not carry caseloads);

Kight Decl., ¶ 6 (Care Manager (Social Worker) in Louisiana conducts assessments and develops

care plans for low-acuity members but escalates to Care Manager (RN) when cases become


                                                12
Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 14 of 18 PageID #: 520



complex); Kight Decl., ¶¶ 8-9 (Behavioral Case Manager in Louisiana assesses and plans care for

mental health conditions only, and Behavioral Care Coordinator performs administrative duties);

Mulichak Decl., ¶ 20 (describing delegation and supervision of duties by Care Manager (RN) as

governed by Ohio nursing regulations); Calvert Decl., ¶ 11 (Senior Care Managers are team leads).

       Some “CME” positions require a Registered Nurse to perform the duties, while others

require a Registered Nurse or Nurse Practitioner or Physician Assistant, while still others require

specific behavioral health or social work post-secondary degrees and licensing, and these

qualifications vary by state because of contractual requirements and nursing license regulations.

See, e.g., Kurosaka Decl., ¶ 10 (case managers managing physical health conditions in New York

required to have RN and case managers managing social or mental health issues required to have

bachelor’s degree in social work, psychology, or related field); Lamisere Decl., ¶ 8 (contrasting

duties of RN and LPN case managers); Bennatts Decl., ¶ 8 (describing limitations in duties

performed by non-RNs because of state nursing practice act); Calvert Decl., ¶ 10(c) (LVN or social

worker can be “secondary” but not “primary” case owner in Texas STAR and CHIP programs);

Smithroat Decl., ¶¶ 7-8, 11, 13 (discussing specific requirements for educational degrees and

professional licenses in Texas STAR+PLUS contracts based on member conditions and acuity);

Mulichak Decl., ¶¶ 16-19 (describing Ohio’s change in staffing model under Medicare/Medicaid

contract and requirement for RN to manage each case because of member complexity).

       Centene’s declarations preview a few of the factual differences in just the 7 states

referenced by Plaintiffs’ declarants. Where, as here, the record indicates that “CMEs” work in

different positions in different states under different management teams and different

requirements, “a collective action certified on the facts presented thus far would be mired in

particularized determinations of liability and damages, rather than collective consideration of


                                                13
Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 15 of 18 PageID #: 521



common questions of law and fact.” Sheffield v. Orius Corp., 211 F.R.D. 411, 413 (D. Or. 2002)

(denying conditional certification where “the plaintiffs have presented a vast universe of potential

members of the class” and the “declarations represent a much smaller set of injured workers”). 8

        Against this backdrop, Plaintiffs must show that Centene uniformly misclassified all

exempt “CMEs.” Notwithstanding the conclusory assertions in Plaintiffs’ declarations, Centene’s

detailed declarations confirm the tremendous diversity of qualifications and exempt duties across

“CMEs” who work in different states and positions. Plaintiffs’ own statements in their

performance reviews (which are in their own words—not the words of Plaintiffs’ counsel) also

highlight the individuality of their positions, and provide examples of Plaintiffs doing the opposite

of what they claim in their declarations. See Henrichsen Decl., Exs. 1-6. The myriad individualized

inquiries necessary to determine whether individual Centene “CMEs” were, in fact, performing

exempt duties render collective action treatment inappropriate. See, e.g., Hinojos v. The Home

Depot, Inc., 2006 U.S. Dist. LEXIS 95434, at **8-9 (D. Nev. Dec. 1, 2006) (“resolution of

plaintiffs’ claims depends on the specific employment conditions in each store and department in



8
  See also, e.g., Douglas v. Xerox Business Services, LLC, 2014 WL 3396112 (W.D. Wa. Jul. 10, 2014)
(denying conditional certification of one proposed class that spanned different clients and supervisors);
England v. New Century Fin. Corp., 370 F. Supp. 2d 504, 511 (M.D. La. 2005) (denying conditional
certification where factual inquiries involved different managers at different locations nationwide).
Determination of Plaintiffs’ FLSA claims will require a detailed evaluation of whether each “CME” was
employed in a bona fide professional, administrative, executive, and/or combination capacity—i.e., whether
their primary duties involved work requiring advanced knowledge in a field of science or learning
customarily acquired by a prolonged course of study (professional); or managing a recognized department
or subdivision, regularly supervising two or more full time employees, and making recommendations as to
hiring, firing, promotion of other employees (executive); or alternatively (or in combination), non-manual
work related to the management of Centene’s business or the business of its customers, and the exercise of
discretion and independent judgment (administrative). See 29 C.F.R. § 541.300 (learned professional
exemption); id., § 541.200(a) (administrative exemption); id., § 541.100 (executive exemption); id., §
541.708 (combination exemption). “Determining whether an employee is exempt is extremely individual
and fact-intensive, requiring ‘a detailed analysis of the time spent performing administrative duties’ and ‘a
careful factual analysis of the full range of the employee's job duties and responsibilities.’” Diaz v.
Electronics Boutique of Am., Inc., 2005 WL 2654270 (W.D.N.Y. Oct. 17, 2005) (citation omitted).

                                                     14
Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 16 of 18 PageID #: 522



which each class member worked,…making collective action treatment impractical and

unmanageable”); see also Holt, 333 F. Supp. 2d at 1275 (the need for individualized inquiries

eliminates “the economy of scale envisioned by the FLSA collective action procedure”).

       Plaintiffs’ nearly identical “pattern” declarations include no details about their actual day-

to-day work activities, but instead simply mimic the terminology used in the FLSA regulations.

See e.g., Doc. 36-3. When faced with similar conclusory allegations, courts have routinely denied

motions for conditional certification. See e.g., Colson, 687 F. Supp. 2d at 928.

       Plaintiffs identify no “unified policy, plan or scheme of FLSA violations.” Douglas v. First

Student, Inc., 888 F. Supp. 2d 929, 933 (E.D. Ark. 2012). Plaintiffs have presented absolutely no

evidence on the vast majority of state plans and job positions which they seek to certify. Even if

the collective action were narrowed, Plaintiffs have not demonstrated any common company-wide

policy of misclassifying all “CMEs” as exempt. The Court should deny Plaintiffs’ Motion.

III.   THE COURT SHOULD REJECT PLAINTIFFS’ PROPOSED NOTICE.

       Should the Court grant Plaintiffs’ Motion (which Centene adamantly opposes), Centene

respectfully requests an opportunity to meet and confer with Plaintiffs’ counsel regarding the

content and method of distributing notice. For example, Centene would require at least 14 days to

produce contact information. Centene also opposes Plaintiffs’ proposal to send redundant and

harassing mail, email, and text messages, which poses risks such as invasion of privacy and could

be interpreted as encouragement by the Court to join the lawsuit. See e.g., Telephone Consumer

Protection Act of 1991, 47 U.S. C. § 227(b)(1)(A)(iii) (requiring express written consent from

individuals prior to initiating cell phone communications where the individual may be charged).

IV.    CONCLUSION

       For the foregoing reasons, Centene respectfully requests this Court deny Plaintiffs’ Motion.



                                                 15
Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 17 of 18 PageID #: 523




Dated: February 21, 2020

                                    Respectfully Submitted,


                                    /s/ Patricia J. Martin
                                    Patricia J. Martin #57420 MO
                                    LITTLER MENDELSON, P.C.
                                    600 Washington Ave., Suite 900
                                    St. Louis, MO 63101
                                    314.659.2000
                                    314.659.2099 FAX
                                    pmartin@littler.com


                                    /s/ Breanne S. Martell
                                    Breanne S. Martell, WA Bar #39632
                                    (Admitted Pro Hac Vice)
                                    Douglas E. Smith, WA Bar #17319
                                    (Admitted Pro Hac Vice)
                                    Alyesha A. Dotson, WA Bar #55122
                                    (Admitted Pro Hac Vice)
                                    LITTLER MENDELSON, P.C.
                                    One Union Square
                                    600 University Street, Suite 3200
                                    Seattle, WA 98101.3122
                                    Phone: 206.623.3300
                                    Fax: 206.447.6965
                                    desmith@littler.com
                                    bsmartell@littler.com
                                    adotson@littler.com




                                    ATTORNEYS FOR DEFENDANT
                                    CENTENE MANAGEMENT COMPANY, LLC




                                      16
Case: 4:19-cv-02635-JAR Doc. #: 42 Filed: 02/21/20 Page: 18 of 18 PageID #: 524



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 21st day of February, 2020, a true and correct
copy of the above and foregoing Defendant’s Response in Opposition to Plaintiffs’ Motion for
Step-One Notice Pursuant to the Fair Labor Standards Act was electronically filed with the court
using the CM/ECF system, which sent notification to all parties in interest participating in the
CM/ECF.


                                             /s/ Breanne S. Martell




                                               17
